Citation Nr: 0017919	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee arthrotomy, currently rated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal arises from an August 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.



REMAND

A preliminary review of the record shows that service 
connection for residuals of a left knee arthrotomy was 
granted by the RO in May 1968.  The VA examination upon which 
the grant was based included an X-ray report of minimal 
lipping of the left knee.  When examined by the VA in May 
1998, the examiner noted that there was evidence of pain upon 
examination and that the veteran had tenderness with 
manipulation and some weakness in the left knee.  In 
particular, the examiner noted that the veteran had pain in 
the medial and lateral collateral ligaments with bending, 
walking and standing and complained of anterior cruciate 
ligament pain.  He also had crepitus in the left knee.  The 
examiner noted the veteran's complaints included left knee 
weakness, swelling, instability and locking.  He reported 
that there had been no dislocation of the knee and no 
recurrent subluxation.  There was evidence of pain.  The 
diagnosis included degenerative disc disease noted in a 1996 
X-ray.  The examiner did not have the benefit of, nor review, 
the x-rays done in May 1998, which indicated advanced 
degenerative changes in the tibiofemoral and patellofemoral 
joints compared with the x-rays done in October 1996.  
Finally, in a March 1999 VA treatment record following a 
right knee arthroscopy and partial medial meniscectomy, the 
orthopedic surgeon noted in an outpatient visit that he  
spoke with the veteran about corticosteriod injections and 
total knee replacement for his degenerative left knee, 
indicating that X-rays would be considered for the veteran's 
left knee if it continued to bother him.  The exact nature 
and extent of the veteran's service connected left knee 
disorder is unclear from this evidence.  The May 1998 
examination noted that there was medial and lateral ligament 
pain, but whether this caused instability was not described.  
Advanced degenerative changes and pain were also reported.  

Based on decisions of the United States Court of Appeals for 
Veterans Claims the General Counsel concluded that a claimant 
who had arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, and that 
evaluation of knee dysfunction under both these codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  However, it 
was noted that a separate rating must be based on additional 
disability.  See VAOPGCPREC 23-97, July 1, 1997, and  
VAOPGCPREC 9-98, August 14, 1998.

Under the circumstances of this case the Board is of the 
opinion that a further examination to determine the nature 
and extent of the veteran's service connected left knee 
disability in conformity with the DeLuca v. Brown, 8 Vet. 
App. 202 (1995), criteria would be useful to fully assess the 
severity of this disability, including whether the veteran 
experiences any additional functional loss due to pain as 
contemplated by 38 C.F.R. §§ 4.40, 4.45 (1999).  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-05 (1995). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all VA treatment 
records relating to the veteran from 
March 1999 to the present.  

2.  The veteran should be afforded an 
orthopedic examination of his left knee 
to ascertain the nature and extent of the 
manifestations of his service connected 
left disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner should 
specifically review the May 1998 x-rays.  
The examiner is requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  It should be clearly 
indicated whether the veteran's service 
connected knee disability results in 
instability and, if so, to what extent.  
In addition the examiner should describe 
the manifestations of the advanced 
degenerative changes present in his left 
knee and whether they are manifestations 
of the service connected disability.  In 
accordance with DeLuca, the examination 
reports should address any weakened 
movement of the knee including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The veteran's range of knee 
motion should be reported to include the 
impact of pain on motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connections with his current appeal.  No action is required 
of the appellant until he is notified.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



